Citation Nr: 1205397	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  11-06 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1943 to May 1946.  He died in October 2010.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2010 and May 2011 rating decisions of the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).  In the March 2010 decision, the RO granted the Veteran service connection for PTSD and established an initial 10 percent disability rating.  In April 2010, the Veteran filed a Notice of Disagreement with the assigned disability rating for PTSD.  The Veteran died on October 18, 2010.  Also in October 2010, the RO issued a Statement of the Case regarding the issue of a disability rating in excess of 10 percent for PTSD.  In December 2010, the Veteran's widow requested that she be substituted into the Veteran's claim pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat 4145, 4151, (2008) (codified at 38 U.S.C.A. § 5121A).  In March 2011, the Veteran's widow filed a VA form 9 and perfected the appeal concerning the claim for an initial disability rating in excess of 10 percent for PTSD.

In December 2010, the Veteran's widow filed a claim for accrued benefits.  In a May 2011 decision, the RO denied the claim for accrued benefits.  During her January 2012 Board hearing, the appellant appeared to disagree with the December 2010 RO decision.

In January 2011, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to accrued benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD was manifested by occupational and social impairment due to mild symptoms.  Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: suspiciousness, panic attacks weekly or less often, mild memory loss, flattened affect, impairment of short-term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, has not been shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Substitution

As noted above, in December 2010, the Veteran's widow requested that she be substituted into the Veteran's claim for a higher rating for PTSD.

The Board notes that the Director, Compensation and Pension Service, issued a Fast Letter that provided guidance on processing claims involving substitution of parties, in August 2010.  See Fast Letter 10-30.  The letter noted that unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  The letter provided guidance on specific procedures to follow noting that any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim.

In addition, VA has published a proposed a new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 to address the issue even further.  See 76 Fed. Reg. 8666-8674 (February 15, 2011).

As noted, the Fast Letter and the proposed regulations indicate that this type of a claim differs from an accrued benefits claim, in part, as evidence can be added to the record.  In most accrued benefits cases, a decision is based on the evidence that is on file at the time of the Veteran's death.  In these cases, involving substitution, additional evidence can be added to the file.  In this case, after obtaining substitution, the current appellant testified at a January 2012 hearing before the undersigned Veterans Law Judge.  As the claim decided herein is a substitution claim, the Board has considered the appellant's January 2012 hearing testimony..


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The claim is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the claimant has been afforded adequate assistance in response to this claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  The Veteran also was afforded VA examination in order to ascertain the current severity of the service-connected disability.  

Neither the claimant nor her representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claim were insignificant and non prejudicial to the claimant.  Accordingly, the Board will address the merits of the claim.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
      
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

Psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2011).

Under the formula, a 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2011).

Factual Background and Analysis

In this case, a VA nursing intake note from November 2009 reflects that the Veteran was not taking any anti-depressants or anti-psychotic medication.  The Veteran reported that he did not have any nightmares.  The Veteran said that he was not constantly on guard, watchful, or easily startled.  The note indicates that the Veteran did not feel numb or detached from others.  The nurse indicated that the Veteran's score on the PTSD screen was zero.

On VA examination in January 2010, it was noted that the Veteran had not received prior outpatient treatment for a mental disorder, and he was not currently undergoing treatment.  The examiner indicated that symptoms had not been present during the past year.  The Veteran had no history of suicide attempts or violence.  No issues with alcohol or substance use were reported.  The Veteran had been involved with his church and numerous Veterans' reunions.  The examiner indicated that the Veteran had a serious degeneration of the cerebellum.  The Veteran's mood was deemed anxious, and he was intact to person, time, and place.  The examiner felt that the Veteran's thought content was unremarkable, and no delusions were present.  The Veteran did not understand the outcome of his behavior, and he only partially understood that he had a problem.  No hallucinations, inappropriate behavior, obsessive behavior, or panic attacks were noted.  Nightmares, physiological reactions, and flashbacks were absent.  The Veteran reported occasional intrusive thoughts and mild external and internal reminders.  The Veteran indicated that he used moderate efforts to avoid talking or thinking of his prior trauma.  He expressed a mild estrangement.  Problems with irritability and concentration were absent, and there was mild hypervigilance and startle response.  Based on the psychometric data, the examiner indicated that the Veteran's PTSD symptoms were mild.  

The examiner remarked that the Veteran had a substantial level of dementia, and the Veteran's deficits due to dementia were significant.  The examiner opined that the Veteran's symptoms that were due to PTSD were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

In an April 2010 statement, the Veteran's accredited representative indicated that the Veteran was unable to perform any occupational tasks and was severely limited in his range of routine behaviors, self care, and memory impairment.

In an October 2010 addendum to the January 2010 VA examination report, the examiner specified that the Veteran exhibited a substantial dementia, and the effects of dementia actually could lead to the annihilation and remission of PTSD symptoms.  The examiner opined that the Veteran's PTSD would not be aggravated by the dementia; rather, the PTSD would improve due to the dementia.  The examiner further stated that there was no research to show a causative relationship between PTSD and that of dementia.  The report reflects that PTSD did not cause or aggravate dementia, and the examiner opined that the Veteran had no mental disorders secondary to PTSD.

During the appellant's January 2012 Board hearing, she remarked that the Veteran could not sleep on a daily basis.  She said that the Veteran had short-term memory issues.  She stated that the Veteran had road range and emotional highs and lows.  She commented that the Veteran did not have any obsessional behaviors and was very involved in his church.  She said that the Veteran experienced anxiety on a daily basis.  She recalled the Veteran being suspicious and experiencing panic attacks.  

Based on the evidence of record, the Board finds that a disability rating in excess of 10 percent for PTSD is not warranted.  The most persuasive evidence of record for this determination consists of the January 2010 VA examination report.  While this report indicates that the Veteran did not fully understand the outcome of behavior and only partially understood that he had a problem, this report documents that the Veteran was receiving no psychiatric treatment.  He was taking no psychotropic medications.  No panic attacks were reported.  The examiner indicated that there was no suspiciousness.  His memory was deemed adequate.  Significantly, the examiner indicated that a substantial level of dementia, and the symptoms that were attributable to PTSD were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  As such, the Veteran's symptoms attributable to PTSD and not dementia appear to be mild and are approximated by the criteria listed for a 10 percent disability rating under the General Rating Formula for evaluating psychiatric disabilities.

The Board further finds that the January 2010 VA examination is adequate for rating purposes, as the examiner reviewed all available records, interviewed the Veteran thoroughly, performed a thorough evaluation, and provided adequate reasoning for his opinions.

The Board is aware that the symptoms listed under the 30 percent evaluation are examples of the types and degree of symptoms that would warrant a 30 percent evaluation, and that the Veteran need not have these particular symptoms in order to warrant a 30 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436   (2002).  However, the criteria described under the 30 percent evaluation indicate a more serious disability than the Veteran demonstrated due to his PTSD throughout the period of appeal.

The Board has carefully considered the remarks given by the appellant's accredited representative and testimony of the appellant given at the January 2012 Board hearing.  Although the appellant and the appellant's accredited representative are competent to report the Veteran's symptoms that they were actually able to personally observe, the Board finds that their statements are outweighed by the opinion of the January 2010 VA examiner.  The Veteran clearly experienced severe symptoms, but the January 2010 VA examiner clarified in his examination report and October 2010 addendum that the majority of the Veteran's symptoms were attributable to dementia, which is not service connected.  The examiner was able to differentiate which symptoms were due to service-connected PTSD and which symptoms were due to the non-service connected dementia.  This examiner was impartially reporting the results of medical testing.  The appellant and the appellant's accredited representative have had no medical training and are thus not competent to differentiate between the Veteran's symptoms due to dementia and the symptoms due to PTSD.

The Board has also considered whether the disability at issue presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's PTSD.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

For all the foregoing reasons, the Board finds that there is no basis for a staged rating of the Veteran's PTSD, pursuant to Fenderson, and that the claim for higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for a higher rating, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) is denied.


REMAND

The Board notes that, in December 2010, the Veteran's widow filed a separate claim for accrued benefits.  In a May 2011 decision, the RO denied the specific claim for accrued benefits.  During her January 2012 Board hearing, the appellant expressed disagreement with the December 2010 RO decision.

The RO has yet to issue a SOC with respect to the appellant's claim for accrued benefits, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, this matter must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO or the AMC should issue an SOC on the issue of entitlement to accrued benefits.  It should also inform the appellant of the requirements to perfect an appeal with respect to this issue.  

2.  If the appellant perfects an appeal with respect to this issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


